Motion by State to docket and dismiss defendant's appeal.
The defendant was convicted of the capital felony of rape. Sentence of death by asphyxiation was imposed. Defendant gave notice of appeal, but no case on appeal was served within the time allowed by the order of the court below, and no request for extension of this has been made. No steps have been taken to perfect the appeal.
The Attorney-General moves to docket and dismiss the appeal. This motion must be allowed, but according to the usual rule of the Court in capital cases we have examined the record to see if any error appears. In the record we find no error. Appeal dismissed.
Judgment affirmed.